EXHIBIT 10.25
SEPARATION AGREEMENT AND RELEASE OF CLAIMS
This Separation Agreement and Release Of Claims (hereinafter referred to as the
“Agreement”) is made and entered into this 6th day of August, 2009 (hereinafter
referred to as the “Execution Date”) by and between KONA GRILL, INC., a Delaware
corporation, its affiliates, subsidiaries, divisions, successors, and assigns,
and the directors, officers, and agents thereof (hereinafter collectively
referred to as “Employer”) and MARCUS E. JUNDT (hereinafter referred to as
“Employee”) (each a “Party” and collectively, the “Parties”).
RECITALS
WHEREAS, Employee was employed by Employer as President and Chief Executive
Officer;
WHEREAS, the terms and conditions of Employee’s employment with Employer were
most recently set forth in that certain Executive Employment Agreement dated
May 11, 2009 (hereinafter referred to as the “Employment Agreement”);
WHEREAS, Employee’s employment with Employer ended pursuant to Employee’s
voluntary resignation of employment, effective May 18, 2009 (hereinafter
referred to as the “Separation Date”);
WHEREAS, Employer and Employee, in order to settle, compromise and fully and
finally release any and all claims and potential claims against Employer and the
Released Parties (as defined below in Paragraph 5) arising out of Employee’s
employment and the cessation thereof, and to settle, compromise and fully and
finally release those claims against Employee as set forth in Paragraph 6
herein, have agreed to resolve these matters on the terms and conditions set
forth herein; and
WHEREAS, the Parties acknowledge that they are waiving rights and claims
described herein in exchange for consideration in addition to anything of value
to which they are already entitled.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Parties agree as follows:
1. Recitals; Effective Date. The recitals set forth above are true, accurate,
and correct, and are incorporated in this Agreement by this reference and made a
material part of this Agreement. This Agreement shall become effective on the
eighth calendar day after the Execution Date so long as Employee has not revoked
the Agreement pursuant to Paragraph 13 herein (hereinafter referred to as the
“Effective Date”).
2. Employment-Related Compensation. Employee acknowledges and agrees that he has
received from Employer all compensation to which he is entitled for services
provided to Employer through the Separation Date. Employee further acknowledges
and agrees that he is not entitled to, or has been provided all compensation due
for, any accrued vacation or other benefits, and that he has received
reimbursement from Employer of all reasonable business expenses incurred by him
through the Separation Date, if any, in accordance with Employer’s expense
reimbursement policy and practices.
3. Severance Benefits. In consideration of the promises set forth herein, and
provided Employee does not revoke this Agreement pursuant to Paragraph 13
herein, Employer agrees to treat Employee’s voluntary resignation of employment
as a termination by Employer without Cause pursuant and subject to the
provisions of Section 6.3 of the Employment Agreement, and accordingly provide
Employee with the severance benefits provided for in Section 6.3.1 of the
Employment Agreement, subject to the terms and conditions set forth therein. In
addition, consistent with Employer’s

 

Page 1 of 7



--------------------------------------------------------------------------------



 



agreement to treat Employee’s voluntary resignation as a termination by Employer
without Cause pursuant and subject to the provisions of Section 6.3 of the
Employment Agreement, Employer further agrees that the provisions set forth in
Section 5.3(i) of the Employment Agreement relating to vesting and exercise of
stock options held by Employee shall apply. For purposes of clarification and
avoidance of doubt, provided Employee does not revoke this Agreement pursuant to
Paragraph 13 herein, Employee shall receive the following as a severance
benefit: (a) Base Salary earned but unpaid as of the date of Employee’s
termination; and (b) any other payments and/or benefits which Employee is
entitled to receive under any of the Benefit Plans or otherwise in accordance
with the terms of such plan or arrangement. Additionally, Employee will receive:
(x) Base Salary in effect at the time of the termination for a period of twelve
(12) months (the “Continuation Period”) following the termination of Employee’s
employment with Employer, in the manner and at such times as the Base Salary
otherwise would have been payable to Employee; (y) continuation of medical and
dental benefits in effect under COBRA as of the date of termination of
employment for the Continuation Period; and (z) all unvested Stock Options
scheduled to vest over a period of twelve (12) months following the date of
termination shall immediately vest and be immediately exercisable for a period
of three (3) months following the Separation Date. Employee acknowledges and
agrees that he shall not be entitled to any discretionary Incentive Bonus, or
any pro-rata portion of any such bonus, as any severance benefit,
notwithstanding anything to the contrary herein or in Section 6.3.1 of the
Employment Agreement.
4. Adequate Consideration. Employee acknowledges and agrees that Paragraph 3 of
this Agreement provides substantial consideration to Employee in addition to
anything of value to which he is, as a matter of law, otherwise entitled.
5. Release of All Claims by Employee. In consideration of his receipt of the
severance benefits set forth in Paragraph 3 of this Agreement, Employee, for
himself, his spouse (if any), their marital community (if any), and their
respective heirs, estates, representatives, executors, successors and assigns,
hereby fully, forever, irrevocably, and unconditionally release and discharge
Employer, and its subsidiaries, parent companies, employee benefit plans, any
co-employers or joint employers, and each of such persons and entities, their
officers, directors, employees, agents, advisors, attorneys, administrators,
representatives, successors, heirs, assigns, and all persons acting by, through,
under, or in concert with them (collectively referred to hereinafter as the
“Released Parties”), from any and all claims which he or they may have against
them, or any of them, which could have, directly or indirectly, arisen out of
any act or omission to act occurring from the beginning of time to the Effective
Date of this Agreement, whether now known or unknown, asserted or unasserted.
This release includes, but is not limited to, any and all claims brought or that
could be brought under any agreement between Employer and Employee (except for
this Agreement), as well as any and all claims brought or that could be brought
to pursuant to or under the Americans with Disabilities Act, Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the Civil
Rights Act of 1991, the National Labor Relations Act, the Fair Labor Standards
Act, the Employee Retirement and Income Security Act (ERISA), the Securities and
Exchanges Acts of 1933 and 1934; the Sarbanes-Oxley Act (SOX), the Consolidated
Omnibus Budget Reconciliation Act (COBRA), the Family and Medical Leave Act, the
Equal Pay Act, the Arizona Constitution, the Arizona Civil Rights Act, the
Arizona Employment Protection Act, Arizona’s wage and hour statutes, and any
other statute set forth in the United States Code or the statutes or codes of
any state, including but not limited to Arizona, Minnesota, or South Dakota,
that pertain or relate to, or otherwise touches upon, the employment
relationship between Employer and Employee and the Released Parties; including
(but not limited to) any and all actions for breach of contract, express or
implied; breach of the covenant of good faith and fair dealing, express or
implied; promissory estoppel; fraudulent inducement; wrongful termination in
violation of public policy; all other claims for wrongful termination and
constructive discharge, and all other tort claims, including, but not limited
to, assault; battery; false imprisonment; intentional interference with
contractual relations; intentional or negligent infliction of emotional
distress; invasion of privacy; negligence; negligent investigation; negligent
hiring supervision, or retention; defamation; intentional or negligent
misrepresentation; fraud; and any and all other laws and regulations relating to
employment; employment termination; employment discrimination; harassment and/or
retaliation; wages; hours; employee benefits; compensation; or sexual
harassment;

 

Page 2 of 7



--------------------------------------------------------------------------------



 



and any and all claims for attorneys’ fees and costs, pursuant to or arising
under any federal, state, or local statute, law, regulation, ordinance, or
order. This release of claims expressly includes, but is not limited to, any and
all claims arising out of and/or in any way related to Employee’s employment
with Employer or the circumstances of the termination of that employment,
whether known by him at the time of execution of this Agreement or not,
including any such claims that could be brought for breach of the Employment
Agreement, and further including, without limitation, any claim(s) for any
unpaid wages, bonus amounts, or any other compensation from Employer. By signing
this Agreement, however, Employee does not waive any rights or claims that may
arise after the Effective Date of this Agreement, nor does he waive any vested
rights he may have under the terms of any stock option plan or any
profit-sharing, retirement, or similar employee welfare benefit plan
administered or sponsored by Employer.
6. Release of Certain Claims by Employer. In consideration of Employee’s
execution of this Agreement, Employer, for itself, its subsidiaries, parent
companies, employee benefit plans, any co-employers or joint employers, and each
of such persons and entities, their officers, directors, employees, agents,
advisors, attorneys, administrators, representatives, successors, heirs, assigns
and all persons acting by, through, under or in concert with them, hereby fully,
forever, irrevocably, and unconditionally release and discharge Employee,
including his spouse, their marital community, and their respective heirs,
estates, representatives, executors, successors, and assigns, from any and all
claims which it has or may have against him that are known to Employer as of the
Effective Date of this Agreement, or that should be known to Employer as of the
Effective Date of this Agreement through the exercise of ordinary care and
diligence, which could have, directly or indirectly, arisen out of any act or
omission to act occurring from the beginning of time to the Effective Date of
this Agreement. Notwithstanding anything set forth herein to the contrary,
Employer does not release Employee for any claim not known by it as of the
Effective Date of this Agreement that it would not know of through the exercise
of ordinary care and diligence, nor does Employer release Employee for any
claims based on fraud, willful misconduct, or gross negligence of Employee.
7. No Pending Claims. Employee represents and warrants that there are no claims,
charges, lawsuits, or any similar matters of any kind filed by him or on his
behalf or for his benefit presently pending against Employer or the Released
Parties, or any of them, in any forum whatsoever, including, without limitation,
in any state or federal court, or before any federal, state, or local
administrative agency, board, or governing body. Employer also represents and
warrants that there are no claims, charges, lawsuits, or any similar matters of
any kind filed by it or on its behalf or for its benefit presently pending
against Employee in any forum whatsoever, including, without limitation, in any
state or federal court, or before any federal, state, or local administrative
agency, board, or governing body.
8. Covenant Not to Sue. The Parties specifically covenant not to file or
commence, or threaten to file or commence, any lawsuits, complaints, claims, or
charges, either on their own behalf or in any representative capacity, in any
state or federal court or before any federal, state, or local administrative
agency, board, or governing body against Employer or the Released Parties, or
any of them, or against Employee, on and/or for any and all of the claims
released by this Agreement.
9. Preclusive Effect of Agreement. The Parties acknowledge, understand, and
agree that, except as provided in Paragraph 6 above, this Agreement may be pled
as a complete bar to any action or suit before any court or administrative body
with respect to any lawsuit, complaint, charge, or claim under federal, state,
local, or other law relating to any possible claim that existed or may have
existed against either Party or the Released Parties, or any of them, arising
out of any event occurring from the beginning of time through the Effective Date
of this Agreement.
10. Return of Property. Prior to or on the date Employee signs this Agreement,
Employee agrees to and shall return to Employer all Employer property in his
actual or constructive possession, if he has not already done so, including, but
not limited to, all key cards, access badges, keys, credit cards, computers,
books, records, and Employer email and software systems and content, belonging
to Employer. In addition, Employee acknowledges that he is in possession of an
American Express credit card that is guaranteed by Employer. Employee shall pay
the balance of that card in full

 

Page 3 of 7



--------------------------------------------------------------------------------



 



on a timely basis, and Employer may offset any amounts owed to Employee
hereunder by any amount Employer may be obligated to pay to American Express
should Employee fail to comply with his obligations hereunder with respect to
payment of that card. Employee shall cancel this American Express card, or
alternatively, that shall take all necessary actions to remove Employer as a
guarantor on the card, within three (3) business days of the Effective Date of
this Agreement. Employer also agrees to return all Employee property currently
in its possession.
11. Non-Admission. Execution of this Agreement and compliance with its terms
shall not be considered or deemed an admission by the Parties of any liability
whatsoever, or as an admission by either of any violation of the other’s rights
or the rights of any other person, a violation of any order, law, statute or
duty, or breach of any duty owed to either or any other person. The Parties
specifically disclaim any and all such liability.
12. Review. A copy of this Agreement was initially delivered to Employee on or
about May 20, 2009, and a revised version with modifications agreed upon between
the parties was delivered to Employee on July 26, 2009. If Employee executes
this Agreement before the expiration of twenty-one (21) days, he acknowledges
that he has done so for the purpose of expediting the payment of the
consideration provided for herein, and that he has expressly waived his right to
take twenty-one (21) days to consider this Agreement.
13. Revocation. Employee may revoke this Agreement for a period of seven
(7) days after he signs it. Employee agrees that if he elects to revoke this
Agreement, he will notify Employer, in writing (care of Daniel B. Pasternak,
Greenberg Traurig, LLP, 2375 East Camelback Road, Suite 700, Phoenix, Arizona
85016), via certified mail, on or before the expiration of the revocation
period. Receipt of proper and timely notice of revocation by Employer cancels
and voids this Agreement. Provided that Employee does not provide notice of
revocation, this Agreement will become effective upon expiration of the
revocation period, as provided in Paragraph 1 above.
14. Knowing and Voluntary; ADEA Waiver. Employee represents and warrants that he
was advised by Employer to consult with an attorney of his own choosing
concerning the provisions set forth herein, and that he was represented in the
negotiation of this Agreement by Sharon Moyer, Esq. Employee further represents
and warrants that he has carefully read and fully understands all of the
provisions of this Agreement, including the fact that he is releasing all claims
and potential claims against Employer and the Released Parties, and that he is
entering into this Agreement, without coercion, and with full knowledge of its
significance and the legal consequences thereof. Employee represents and
warrants that as part of this Agreement, he is knowingly and voluntarily
releasing and waiving any claims he believes he may have under the Age
Discrimination in Employment Act.
15. Acknowledgement and Confirmation of Continuing Obligations. Employee
acknowledges and confirms that the obligations set forth in Section 9 of the
Employment Agreement continue after, and shall survive, Employee’s termination
of employment with Employer.
16. Confidentiality.
(a) Employee agrees to keep confidential, and to not divulge, the existence and
terms of this Agreement, its negotiation, its execution, and/or its
implementation to any person or organization, including but not limited to,
current or former employees of Employer or the Released Parties, members of the
press and media, and other members of the public. Notwithstanding the foregoing,
Employee may permissibly disclose the existence and terms of this Agreement to
his spouse, however, his spouse shall be bound to the confidentiality provisions
set forth in this paragraph, and they specifically agree to not divulge the
existence and terms of this Agreement, its negotiation, its execution, and/or
its implementation to any person or organization, including but not limited to
employees or former employees of Employer or the Released Parties, members of
the press and media, and other members of the public. This paragraph shall not
prohibit Employee and his attorney(s) from disclosing the terms of

 

Page 4 of 7



--------------------------------------------------------------------------------



 



this Agreement to his tax advisor(s) to the extent necessary to prepare his
income tax returns and to represent his in connection with any proceedings
relating thereto, or from advising a governmental taxing authority of the
consideration being paid to him, or of the existence of this Agreement in
response to a question or questions posed by such taxing authority. The Parties
agree that it shall not be a breach of this Agreement if Employee’s disclosure
of such information has been compelled through the issuance of compulsory legal
process, provided, however, that in such case, Employee agrees to give Employer
reasonable notice (care of Daniel B. Pasternak, Greenberg Traurig, LLP, 2375
East Camelback Road, Suite 700, Phoenix, Arizona 85016) of the order or subpoena
in question and an opportunity to challenge the disclosure of any such
information before the appropriate court or agency. It shall not be a breach of
this paragraph for Employee to disclose the terms of this Agreement in a suit to
enforce the terms of this Agreement or defend a claim that this Agreement has
been breached. Employee understands and agrees that this confidentiality
provision is a material term of this Agreement, and that his agreement to this
provision concerning confidentiality is a material inducement to Employer’s
willingness to enter into this Agreement.
(b) Employer agrees to keep confidential, and to not divulge, the existence and
terms of this Agreement, its negotiation, its execution, and/or its
implementation to any person or organization, including but not limited to,
current or former employees of Employer or the Released Parties, members of the
press and media, and other members of the public, except as required by law, and
will not publicize, directly or indirectly, the existence and terms of this
Agreement to current or former Employer employees, any members of the press and
media, or any other members of the public. Employee agrees, however, that
Employer may inform certain necessary Employer employees of this Agreement,
including its terms, for purposes of risk management, taxes, and accounting, as
well as may make any disclosures concerning this Agreement as may be required by
applicable securities laws, and that Employer shall be permitted to disclose the
terms of this Agreement in a suit or arbitration to enforce the terms of this
Agreement or defend a claim that this Agreement has been breached.
17. Cooperation. Employee agrees, for a reasonable period of time following the
Separation Date, to provide reasonable assistance to Employer (including
assistance with litigation and arbitration matters), upon Employer’s reasonable
request, concerning Employee’s previous employment-related responsibilities.
Such assistance may include, but is not limited to, communicating and/or meeting
with Employer’s attorneys, giving deposition testimony, attending depositions,
reviewing pleadings, including discovery pleadings, and attending and giving
testimony in court and arbitration proceedings.
18. Non-Disparagement. Employee agrees that neither he nor anyone acting on his
behalf will make any adverse, derogatory, or disparaging statement about
Employer and/or the Released Parties, or any of them, to any individual or
entity, including but not limited to, Employer’s actual or potential clients,
customers, vendors, business partners, suppliers, employees, financial or credit
institutions, or the media, nor directly or indirectly take any action which is
intended to embarrass any of them. Employer similarly agrees that neither it nor
any person authorized to act on its behalf will make any adverse, derogatory, or
disparaging statement about Employee to any individual or entity, including but
not limited to, prospective Employer customers, contractors, vendors, directors,
officers, shareholders, employees, or affiliates, to any member of the press or
media, or to any other persons about Employee, nor directly or indirectly take
any action which is intended to embarrass Employee. For purposes of this
Paragraph 18, an adverse, derogatory, or disparaging statement is any
communication, oral or written, which would cause to tend to cause the recipient
of the communication to question the business condition, integrity, competence,
fairness, ethics, practices, strategy, or good character of the person to whom
or entity to which the communication relates.
19. Amendment. This Agreement shall be binding upon the Parties and may not be
amended, supplemented, changed, or modified in any manner, orally or otherwise,
except by an instrument in writing of concurrent or subsequent date signed by
both of the Parties hereto.
20. Entire Agreement. This Agreement contains and constitutes the entire
understanding and agreement between the Parties hereto with respect to the
subject matter hereof, and, except as otherwise provided herein, cancels all
prior or contemporaneous oral or written understandings, negotiations,
agreements, commitments, representations, and promises in connection herewith.

 

Page 5 of 7



--------------------------------------------------------------------------------



 



21. Paragraph Titles. The paragraph titles in this Agreement are for convenience
only; they form no part of this Agreement and shall not affect its
interpretation.
22. Construction. The Parties hereto acknowledge and agree that each Party has
participated in the drafting of this Agreement and has had the opportunity to
have this document reviewed by the respective legal counsel for the Parties
hereto and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be applied
to the interpretation of this Agreement. No inference in favor of, or against,
any Party shall be drawn from the fact that one Party has drafted any portion
hereof.
23. Execution in Counterparts; Facsimile Signatures. This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original as against any Party whose signature appears thereon, and all of which
shall together constitute one and the same instrument. This Agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of the Parties reflected hereon as the
signatories. Facsimile signatures shall be sufficient and fully binding.
24. Choice of Law and Venue. This Agreement shall be governed by the laws of the
State of Arizona, without regard to the conflicts of laws principles thereof.
With respect to any litigation based on, arising out of, or in connection with
this Agreement, the Parties expressly submit to the personal jurisdiction of the
United State District Court for the District of Arizona or the Superior Court of
Maricopa County, Arizona (but only if the United States District Court for the
District of Arizona lacks jurisdiction), and the Parties hereby expressly waive,
to the fullest extent permitted by law, any objection that they may now or
hereafter have to the laying of venue of any such litigation brought in any such
court referred to above, including without limitation any claim that any such
litigation has been brought in an inconvenient forum.
25. Severability. Should any provision in this Agreement or any provision of any
agreement incorporated or referenced herein, be declared or determined by any
court to be illegal or invalid, the validity of he remaining parts, terms, or
provisions shall not be affected, and the illegal or invalid part, term, or
provision shall be deemed not to be a part of this Agreement.
26. Waiver. The failure of a Party to insist upon strict adherence to any
obligation of this Agreement shall not be considered a waiver or deprive that
Party of the right thereafter to insist upon strict adherence to that term or
any other term of this Agreement. Any waiver of any provision of this Agreement
must be in a written instrument signed and delivered by the Party waiving the
provision.
27. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of, as applicable, the Parties’ respective successors, assigns,
heirs, estates, and representatives.
28. Defined Terms. Capitalized terms set forth herein not defined in this
Agreement shall have the meaning and definition provided for them in the
Employment Agreement.
29. Attorneys’ Fees and Costs. Employee and Employer agree that each Party will
bear its own costs and attorneys’ fees in connection with all matters related to
the subject matter of this Agreement and the settlement of those matters
encompassed by this Agreement. Should any legal action be commenced arising out
of this Agreement, the prevailing Party in any such action shall be entitled to
an award of attorneys’ fees and costs incurred therein.

 

Page 6 of 7



--------------------------------------------------------------------------------



 



30. Indemnification. Employer agrees that if Employee is made a party to or
involved in, or is threatened to be made a party to or otherwise to be involved
in, any action, suit or proceeding, whether civil, criminal, administrative or
investigative (a “Proceeding”), by reason of the fact that he is or was an
officer or employee of Employer or is or was serving at the request of Employer
as an officer, member, employee or agent of another corporation, limited
liability corporation, partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, whether or not the
basis of such Proceeding is Employee’s alleged action in an official capacity
while serving as an officer, member, employee or agent, Employee shall be
indemnified, protected, defended, and held harmless by Employer against any and
all liabilities, losses, expenses, judgments, penalties, fines and amounts
reasonably paid in settlement or as a result of a judgment in connection
therewith, and shall be advanced reasonable expenses (including attorneys’ fees
and costs) as and when incurred in connection therewith, to the fullest extent
legally permitted or authorized by Employer’s By-laws or, if greater, by the
laws of the State of Delaware, as may be in effect from time to time, except
that this Paragraph 30 shall not apply to the following Proceedings: (a) any
Proceeding initiated or brought voluntarily by Employee against Employer or its
directors, officers, employees, or other indemnified parties, unless the Board
has authorized or consented to the initiation of the Proceeding (or any part of
the Proceeding), (b) for an accounting of profits made from the purchase and
sale (or sale and purchase) by Employee of securities of Employer within the
meaning of Section 16(b) of the Exchange Act or any similar successor statute,
and (c) any litigation brought against Employee by Employer under Paragraphs 6,
15, 17, and/or 18 of this Agreement. The rights conferred on Employee by this
Paragraph 30 shall not be exclusive of any other rights which Employee may have
or hereafter acquire under any statute, Employer’s By-laws, agreement, vote of
stockholders or disinterested directors, or otherwise. The indemnification and
advancement of expenses provided for by this Paragraph 30 shall continue until
and terminate upon the latest of: (a) the statute of limitations applicable to
any claim that could be asserted against Employee or Employer with respect to
which he may be entitled to indemnification under this Paragraph 30; (b) ten
years after the date that Employee has ceased to serve as a director or officer
of Employer or as a director, officer, employee, member, or agent of any other
corporation, limited liability corporation, partnership, joint venture, trust or
other enterprise at the request of Employer; or (c) if, at the later of the
dates referred to in (a) and (b) above, there is a pending Proceeding in respect
of which Employee is granted rights of indemnification under this Paragraph 30,
one year after the final termination of such Proceeding, including any and all
appeals. The indemnification and advancement of expenses provided for by this
Paragraph shall inure to the benefit of Employee’ heirs, executors and
administrators.
31. D&O Insurance. Notwithstanding the separation of his employment with
Employer, Employee shall continue to be covered under Employer’s Director and
Officer liability insurance policy(ies) to the extent permitted and provided for
under the terms and conditions of that policy(ies).
By signing below, the Parties acknowledge that they have carefully read and
fully understand all of the provisions of this Agreement and that they are
voluntarily entering into this Agreement.

                      Kona Grill, Inc.,         a Delaware corporation        
“Employer”
 
           
/s/ Marcus E. Jundt
      By:   /s/ James C. Spiel
 
           
Marcus E. Jundt
      Title:   Assistant Secretary
 
           
“Employee”
           
 
            Dated: August 6, 2009       Dated: August 10, 2009

 

Page 7 of 7